Case 1:20-cv-21707-JEM Document 66-2 Entered on FLSD Docket 01/12/2021 Page 1of4

EXHIBIT B
Case 1:20-cv-21707-JEM Document 66-2 Entered on FLSD Docket 01/12/2021 Page 2 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO: 20-21707-CV-UNGARO

RAYMOND JAMES FINANCIAL, INC.,
Plaintiff,

VS.

FEDERAL INSURANCE COMPANY;
TRAVELERS CASUALTY AND SURETY
COMPANY OF AMERICA; GREAT

AMERICAN INSURANCE COMPANY;
BEAZLEY INSURANCE COMPANY, INC.; AND
ST. PAUL MERCURY INSURANCE COMPANY

Defendants.

 

DECLARATION OF JASON MAZER, ESQ.

Undersigned counsel has conferred with counsel for the Defendants (together, Plaintiff and
Defendants shall collectively be referred to as the “Parties”) with respect to the Parties’ Joint
Motion to Modify Pretrial Deadlines and Trial Date. Undersigned counsel believes that good
cause exists for the granting of the Motion, based on the following:

1. On August 5, 2020, the Court entered the Scheduling Order for Pretrial Conference
and Trial (“Scheduling Order”). (Doc. 53). The Scheduling Order contained the following
deadlines:

e April 9, 2021: All discovery must be completed

e April 30, 2021: All motions including summary judgment motions, motions related
to summary judgment motions and Daubert motions, and motions related to trial
evidence must be filed

e May 7, 2021: Joint Pretrial Stipulation, Jury Instructions or Proposed Findings of
Fact and Conclusions of Law must be filed
June 11, 2021: Pretrial Conference

e
e June 30, 2021: Trial Calendar Call
e July 6, 2021: Trial
Case 1:20-cv-21707-JEM Document 66-2 Entered on FLSD Docket 01/12/2021 Page 3 of 4

2. Additionally, the parties agreed to the following schedule with respect to expert
discovery and advised the Court of same in their Notice of Filing Joint Schedule for Expert
Discovery (Doc. 60).

Plaintiff to Disclose Experts: January 20, 2021

Defendants to Disclose Experts: February 19, 2021

Plaintiff's to Disclose Rebuttal Experts: March 10, 2021
Deadline to Complete Expert Witness Depositions: April 9, 2021

Events Leading Up to the Filing of this Motion

3. On April 23, 2020, Plaintiff filed this action seeking insurance coverage under a
$60 million dollar tower of fidelity bonds. Plaintiff filed its Amended Complaint on July 8, 2020
(Doc. 39), and each defendant timely filed answers and affirmative defenses.

4. The Parties have been working together in a cooperative manner to progress
discovery, schedule depositions, resolve most discovery disputes that have arisen to date, and to
coordinate on the production of voluminous document exchanges, which at this juncture, has
reached into the hundreds of thousands of pages. The Parties have been unable to resolve only a
limited number of discovery disputes to date and have sought Magistrate Judge O’Sullivan’s
assistance.

5. During the course of discovery, certain circumstances have impacted the optimum
progress of discovery. Most significantly, due to the effects of COVID-19, Plaintiff has
experienced delays in processing and producing the extensive documents requested by Defendants.
Plaintiff's employees are working remotely and everything is taking more time to complete.

Additionally, counsel for Plaintiff's office suffered a catastrophic physical loss on April 9, 2020,
Case 1:20-cv-21707-JEM Document 66-2 Entered on FLSD Docket 01/12/2021 Page 4 of 4

which has rendered approximately 85% of Plaintiff's office uninhabitable and its contents
destroyed or inaccessible.’

6. The parties are currently scheduled to mediate their dispute on February 10, 2021.
(Doc. 62). Defendants are prepared to proceed with depositions, but suggest that settlement is
more likely if the parties can defer the cost of extensive depositions prior to the mediation next
month. Defendants therefore conferred with Raymond James about extending the scheduling order
and all parties agree that an extension will assist the parties’ in considering settlement.

5. In light of the reasons above, undersigned believes, after conferral with counsel for
Defendants, that good cause exists for the Honorable Court to grant a ninety-day extension of time
for all deadlines outlined in the May 29, 2020 Joint Scheduling Report (Doc. 27) and the Court’s
August 5, 2020 Scheduling Order for Pretrial Conference and Trial (Doc. 53), to provide the
parties’ sufficient opportunity to finalize, analyze and evaluate the discovery, exchange expert

witness reports, and proceed with depositions should this matter not resolve at mediation.

I HEREBY DECLARE under penalty of perjury that the foregoing is true and correct.

EXECUTED this 12" day of January, 2021.

 

Yason S. Mazer

 

! Specifically, on the night of April 8, 2020, an electrical fire occurred at the law firm on the floor
above Plaintiff's offices in the Miami Tower. A break in the sprinkler system water main line
caused Plaintiffs offices to be flooded, destroying its contents, and prohibiting access. Due to
COVID-19 related delays with respect to inspections and building permits, Plaintiff's offices have
not been restored to date.
